Title: From Benjamin Franklin to Edward Penington, 9 May 1761
From: Franklin, Benjamin
To: Penington, Edward


          
            Sir,
            London, May 9. 1761
          
          I inclose you a Letter from your Kinsman Mr. Springet Penn, with whom I had no Acquaintance till lately, but have the Pleasure to find him a very sensible discreet young Man, with excellent Dispositions, which makes me the more regret that the Government as well as Property of our Province should pass out of that Line. There has, by his Account, been something very mysterious in the Conduct of his Uncle Mr. Thomas Penn towards him. He was his Guardian; but instead of endeavouring to educate him at home under his Eye in a manner becoming the eldest Branch of their House, has from his Infancy been endeavouring to get rid of him. He first propos’d sending him to the East Indies: when that was declin’d, he had a Scheme of sending him to Russia; but the young Gentleman’s Mother absolutely refusing to let him go out of the Kingdom, unless to Pensilvania to be educated in the College there; he would by no means hear of his going thither, but bound him an Apprentice to a Country Attorney in an obscure Part of Sussex; which after two Years Stay, finding that he was taught nothing valuable, nor could see any Company that might improve him, he left and return’d to his Mother, with whom he has been ever since, much neglected by his Uncle, except lately that he has been a little civil to get him to join in a Power of Attorney to W. Peters and R. Hockley for the Sale of some Philadelphia Lots, of which he is told three undivided fourth Parts belong to him; but he is not shown the Right he has to them; nor has he any Plan of their Situation by which he may be advis’d of their Value; nor was he told ’till lately that he had any such Right, which makes him suspect that he may have other Rights that are conceal’d from him. In some Letters to his Father’s elder Brother Springet Penn whose Heir he is, he finds that Sir William Keith survey’d for him the said Springet a Manor of 75,000 Acres on Susquehanah, which he call’d Springets-bury, and would be glad to know what became of that Survey, and whether it was ever convey’d away. By searching the Records, you may possibly obtain some Light in this and other Land Affairs that may be for his Interest. The good Inclinations you have shown towards that Interest, in a Letter that has been shown to me, encourage me to recommend this Matter earnestly to your Care and Prudence; and the more private you carry on your Enquiries for the present the better it will be. His Uncle has lately propos’d to buy of him Pensbury Manor House, with 1000 Acres of that Land near the House, pretending that his principal Reason for desiring it, was not the Value of the Land, but an Inclination he had to possess the antient House of the Head of the Family, and a little Land round it just to support it. You know the Situation of that Manor, and can judge whether it would be prudent to sell the Part propos’d from the rest, and will advise him concerning it. He has refus’d to treat about it at present, as well as to sign the Power of Attorney for the Sale of the City Lots; upon which his late Guardian has brought in an Account against him, and demands a Debt of £400 which he urges him to pay, for that as he says he very much wants the Money, which does not seem to look well. Not only the Land Office may be search’d for Warrants and Surveys to the young Gentleman’s Ancestors, but also the Record Office for Deeds of Gift from the first Proprietor and other subsequent Grants or Conveyances. I may tell you in confidence, that some Lawyers here are of Opinion, that the Government was not legally convey’d from the eldest Branch to others of the Family; but this is to be farther enquir’d into, and at present it is not to be talk’d of. I am, with much Esteem, Sir, Your most humble Servant
          
            B Franklin
            Mr E. Pennington
          
         
          Endorsed: B Franklin May 9 1765
        